Case 1:19-cr-00119-MAC-ZJH Document 7-3 Filed 02/05/20 Page 1 of 1 PageID #: 23
         Case 7:L9-mj-03002 Document            5   Filed on   I2logll9 in TXSD Page 1 of 1
                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                              T]MTED STATES DISTRICT COURT                                 December 09, 2019
                               SOUTHERN DISTRICT OF TEXAS                                   David J. Bradley, Clerk

                                    MCALLEN DIYISION


  IINITED STATES       OT'   AMERICA                     $
                                                        $
  v.                                                    $        CASE NO. 7:19-mj-03002-01
                                                         $
  SALVADOR GARCTA, JR.                                   $



                                                ORDER

         The Court, having considered the Waiver of Identity and Detention Hearings of the

  Defendant, Salvador Garcia, Jr., in the above styled and numbered cause, submitted in open court

  after consultation with Counsel on December 9, 2019, finds that Salvador Garcia" Jr. is the same

  individual set forth in the lndictnent handed down by a grand jury in the Eastern District of Texas-

  Beaumont Division in Case No. l:19-cr-1l9-MAC-ZJH.

         Due to waiver of Identity and Detention Hearings, Salvador Garcia, Jr. is to be detained

  and transported to the prosecuting district where the case is pending pursuant to the   Commitnent

  to Another District issued in this matter on sarne date.

         DONE this the 9th day of December 2019 atMcAllen, Texas.



                                                        Juan F. Alanis
                                                        United States Magistrate Judge




                                                    7
